Order filed May 10, 2012




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-12-00098-CV
                                   ____________

                         ZYAREAYA Z. MILLER, Appellant

                                            V.

                             JOSHUA OYENIYI, Appellee


                     On Appeal from the Co Civil Ct at Law No 4
                               Harris County, Texas
                          Trial Court Cause No. 1004996


                                       ORDER

       The notice of appeal in this case was filed January 27, 2012. The clerk’s record
was filed February 28, 2012. To date, the filing fee of $175.00 has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App. P.
20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court within 15 days of the date of this order. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM